EXHIBIT 10.1


EIGHTH AMENDMENT TO CREDIT AGREEMENT




THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 30, 2009 to the Credit Agreement referenced below is by and among
HURON CONSULTING GROUP INC., as Company, the Guarantors, the Lenders party
hereto and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).


W I T N E S S E T H


WHEREAS, a $240 million revolving credit facility and a $220 million term loan
have been made available to the Company pursuant to that certain Credit
Agreement dated as of June 7, 2006 (as amended and modified, including by the
First Amendment dated as of December 29, 2006, the Second Amendment dated as of
February 23, 2007, the Third Amendment dated as of May 25, 2007, the Fourth
Amendment dated as of July 27, 2007, the Fifth Amendment dated as of April 1,
2008, the Sixth Amendment dated as of July 8, 2008, and the Seventh Amendment
dated September 30, 2008 the “Credit Agreement”) among the Company, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent;


WHEREAS, the Company and certain Lenders have requested certain modifications of
the Credit Agreement; and


WHEREAS, the Lenders, by act of the Required Lenders, have agreed to the
requested modifications of the Credit Agreement on the terms and conditions set
forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


2.           Amendments to Credit Agreement.


2.1           Amended Definitions.  The following definitions in Section 1.1 of
the Credit Agreement are hereby amended to read as follows:


Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non- Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:


[Table on Following Page]

 
- 1 -

--------------------------------------------------------------------------------

 

 
Level
 
Consolidated Leverage Ratio
LIBOR
Margin
Base Rate
Margin
Non-Use
Fee Rate
 
L/C Fee Rate
I
Greater than 2.50:1
325.0 bps
225.0 bps
50.0 bps
325.0 bps
II
Greater than 2.00:1 but less than or equal to 2.50:1
300.0 bps
200.0 bps
50.0 bps
300.0 bps
III
Greater than 1.50:1 but less than or equal to 2.00:1
275.0 bps
175.0 bps
50.0 bps
275.0 bps
IV
Greater than 1.00:1 but less than or equal to 1.50:1
250.0 bps
150.0 bps
50.0 bps
250.0 bps
V
Less than or equal to 1.00:1
225.0 bps
125.0 bps
50.0 bps
225.0 bps



Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective not later than the date five
(5) Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 10.1.3; provided, however, that if a Compliance
Certificate is not delivered when due in accordance therewith, then, upon the
request of the Required Lenders, Pricing Level I shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.  The Applicable Margin in effect from the
Amendment No. 8 Effectiveness Date through the date for delivery of the annual
Compliance Certificate for the fiscal quarter and year ending December 31, 2009
shall be determined based upon Pricing Level II.  Determinations by the
Administrative Agent of the appropriate Pricing Level shall be conclusive absent
manifest error.  Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 1.3(b).


Consolidated EBITDA means, for any period for the Company and its Subsidiaries,
the sum of (a) Consolidated Net Income, plus, (b) to the extent deducted in
determining such Consolidated Net Income, (i) Consolidated Interest Expense,
plus (ii) taxes, plus (iii) depreciation and amortization, plus (iv) non-cash
stock compensation expense (including Statement of Financial Accounting
Standards No. 123 (Revised) impact), plus (v) in the case of non-cash goodwill
impairment charges and all other acquisition-related intangible asset impairment
charges (A) all such charges taken in the fiscal quarter ending September 30,
2009 and (B) thereafter, all such charges (excluding charges under the foregoing
clause (A) above) taken as of the end of any fiscal quarter for the period of
four consecutive fiscal quarters then ending, in an amount up to the lesser of
$30,000,000 and an amount equal to fifteen percent (15%) of Consolidated Net
Worth at the end of the fiscal quarter immediately preceding the date of the
charge and before giving effect to any such charges, plus (vi) non-cash charges
(and subtraction of any non-cash gains) resulting from the quarterly valuation
of acquisition-related earn-outs and any other contingent assets and liabilities
pursuant to Statement of Financial Accounting Standards No. 141 (Revised) as it
relates to acquisitions completed subsequent to January 1, 2009 plus (vii) for
the periods ending up to and including September 30, 2009, non-cash compensation
charges resulting from acquisition-related payments that are subsequently
redistributed by selling shareholders among themselves and to other Company
employees based, in part, on continuing employment with the Company or the
achievement of personal performance measures, in each case determined on a
consolidated basis in accordance with GAAP, plus (c) for the periods ending
prior to June 30, 2009, the

 
- 2 -

--------------------------------------------------------------------------------

 

Stockamp Accounting Adjustments, plus (d) non-cash restructuring charges taken
in any period, provided that “Consolidated EBITDA” will be reduced in any
subsequent period to the extent that cash payment is made in respect
thereof.  Except as otherwise expressly provided, the applicable period shall be
the four (4) consecutive fiscal quarters ending as of the date of determination.


Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Guaranty Agreement, the Pledge Agreement, the Security Agreement, each
amendment to the Credit Agreement and all documents, instruments and agreements
delivered in connection with the foregoing.


Revolving Commitment means, with respect to each Lender with a Revolving
Commitment, such Lender’s commitment to make Revolving Loans, participate in
Letters of Credit and reimburse the Issuing Lender, and with respect to all of
the Lenders with Revolving Commitments, the aggregate amount of the Revolving
Commitments, or ONE HUNDRED EIGHTY MILLION AND 00/100 DOLLARS ($180,000,000.00),
as reduced, from time to time, in accordance with Section 6.1.  The Revolving
Commitments, as of the Amendment No. 8 Effectiveness Date, are set out in Annex
A.


2.2           New Definitions.  The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order to
read as follows:


Amendment No. 8 Effectiveness Date means September 30, 2009.


Collateral means the collateral identified in, and at any time covered by, the
Collateral Documents.


Collateral Documents means the Security Agreement and the Pledge Agreement and
any other documents executed and delivered in connection with the attachment and
perfection of security interests granted to secure the Obligations.


Consolidated Net Worth means, at any time for the Company and its Subsidiaries,
net worth or total shareholders’ equity determined on a consolidated basis in
accordance with GAAP.


Excluded Property means (a) any personal Property (including motor vehicles) in
respect of which perfection of a Lien is not accomplished by the filing of a
Uniform Commercial Code financing statement under Article 9 of the Uniform
Commercial Code, (b) any leasehold interests, (c) any Property that is subject
to a Lien existing on the date hereof and listed on Schedule 11.2 or a Lien
securing Capital Lease obligations or purchase money obligations permitted under
Section 11.2(d) of this Agreement, in either case, pursuant to documents that
prohibit (or give rise to a right of termination or other remedies upon) the
grant of any other Liens in such property, provided in any such case the
prohibition is not rendered ineffective by the Uniform Commercial Code
(including the provisions of Section 9-407 and 9-408) or other applicable law,
(d) any permit, lease, license or other contract pursuant to documents that
prohibit (or give rise to a right of termination or other remedies upon) the
grant of any other Liens therein, provided in any such case the prohibition is
not rendered ineffective by the Uniform Commercial Code (including the
provisions of Section 9-407 and 9-408) or other applicable law, and (e) any
Property or assets owned or held by the Company or any of its Subsidiaries for
or relating to any qualified or non-qualified deferred compensation plan.


Property means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 
- 3 -

--------------------------------------------------------------------------------

 

Security Agreement means the security agreement dated as of the Amendment No. 8
Effectiveness Date given by the Loan Parties, as grantors, to the Administrative
Agent to secure the Obligations, and any other security agreements that may be
given by any Person pursuant to the terms hereof, in each case as the same may
be amended and modified from time to time.


2.3           Elimination of Ability to Increase Revolving Commitments.  Section
2.1.4 of the Credit Agreement is deleted in its entirety.


2.4           Representations Regarding the Security Agreement.  Section 9 of
the Credit Agreement is amended to include a new Section 9.24 to read as
follows:


9.24           Security Agreement.


The Security Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the holders of the Obligations, a legal, valid
and enforceable security interest in the Collateral identified therein, except
to the extent the enforceability thereof may be limited by applicable debtor
relief laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law) and, when
Uniform Commercial Code financing statements in appropriate form are duly filed
at the locations identified in the Security Agreement, the Security Agreement
shall create a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in such Collateral, in which a
security interest may be perfected by the filing of a Uniform Commercial Code
financing statement in each case prior and superior in right to any other Lien
(other than Permitted Liens).


2.5           Pledge of Other Property.  Section 10 of the Credit Agreement is
amended to include a new Section 10.12 to read as follows:


10.12           Pledge of Other Property.


Each of the Company and the Guarantors will pledge and grant a security interest
in substantially all personal property (including all accounts, contract rights,
deposit accounts, chattel paper, insurance proceeds, inventory, investments and
financial assets, general intangibles, intellectual property, licenses,
machinery and equipment) located in the United States and which may be perfected
by filing financing statements under the Uniform Commercial Code to secure the
Obligations.  The scope of the personal property covered by this subsection will
not include Excluded Property.  In connection with any grant of security
interest under this subsection, the Loan Parties will deliver to the
Administrative Agent promptly on request, UCC financing statements and other
filings and deliveries as deemed necessary or appropriate by the Administrative
Agent in its reasonable discretion.


2.6           Permitted Debt.  Section 11.1(d) of the Credit Agreement is
amended to read as follows:


(d)           Hedging Obligations incurred in favor of a Lender or an Affiliate
thereof for bona fide hedging purposes and not for speculation and Bank
Products;


2.7           Additional Indebtedness.  Section 11.1(i) of the Credit Agreement
is amended to read as follows:

 
- 4 -

--------------------------------------------------------------------------------

 

(i)           indebtedness for borrowed money in an aggregate principal amount
not to exceed Fifty Million ($50,000,000.00); provided that (a) immediately
before and immediately after giving effect thereto on a Pro Forma Basis, there
shall exist no Event of Default or Unmatured Event of Default, (b) immediately
before and immediately after giving effect thereto on a Pro Forma Basis, the
Company shall be in compliance with the financial covenants set for in Section
11.12, (c) the covenants, defaults or events of default with respect to such
indebtedness shall not be more restrictive as to any Loan Party than the
covenants, defaults, Unmatured Events of Default and Events of Default hereunder
and (d) such indebtedness must be either senior unsecured or subordinated
unsecured indebtedness on terms and conditions reasonably acceptable to the
Administrative Agent and the Required Lenders.


2.8           Permitted Liens.  Section 11.2(h) of the Credit Agreement is
amended to read as follows:


(h)           Liens in favor of a Lender or any of its Affiliates pursuant to a
Hedging Agreement or a Bank Product permitted hereunder, but only to the extent
that (i) the obligations under such Hedging Agreement or Bank Product are
permitted under Section 11.1, (ii) such Liens are on the same collateral that
secures the Loans and (iii) the obligations under such Hedging Agreement or Bank
Product and the Loans share pari passu in the collateral that is subject to such
Liens; and


2.9           Restricted Payments.  Clause (ii) of the last sentence of Section
11.3 of the Credit Agreement is amended by deleting the text “$10,000,000.00
plus” contained therein.


2.10           Mergers and Acquisitions.  Clause (C) of Section 11.4 of the
Credit Agreement is amended to read as follows:


(C)           the aggregate cost (including assumed Debt) of such Acquisition
(or series of related Acquisitions) shall not exceed an amount equal to
$35,000,000 for the period of twelve consecutive months most recently ended;


2.11           Financial Covenants.  The financial covenants in Section 11.12 of
the Credit Agreement are amended in their entirety to read as follows:


11.12.1              Consolidated Fixed Charge Coverage Ratio.  Not permit the
Consolidated Fixed Charge Coverage Ratio as of the last day of any Fiscal
Quarter to be less than the ratio set forth below:


Four Fiscal Quarters Ending
Consolidated Fixed Charge Coverage Ratio
September 30, 2008 through and including June 30, 2009
2.50:1.0
September 30, 2009 and each fiscal quarter end thereafter
2.35:1.0



11.12.2              Consolidated Leverage Ratio.  Not permit the Consolidated
Leverage Ratio as of the last day of any Fiscal Quarter to be greater than the
ratio set forth below:

 
- 5 -

--------------------------------------------------------------------------------

 



Four Fiscal Quarters Ending
Consolidated Leverage Ratio
September 30, 2008 through and including March 30, 2009
3.25:1.0
June 30, 2009 through and including September 30, 2010
3.00:1.0
December 31, 2010 and each fiscal quarter end thereafter
2.75:1.0



11.12.3              Consolidated Net Worth.  Not permit the Consolidated Net
Worth at any time to be less than zero.


2.12           Annexes.  Annex A (Lenders and Pro Rata Shares) to the Credit
Agreement is amended and restated to read as attached hereto.


2.13           Schedules.  Schedules 9.6 (Litigation) and 9.8 (Subsidiaries) to
the Credit Agreement are amended and restated to read as attached hereto.


2.14           Exhibits.  Exhibit B (Form of Compliance Certificate) to the
Credit Agreement is amended and restated to read as attached hereto.


3.           Conditions Precedent.  This Amendment shall become effective upon
receipt by the Administrative Agent of each item listed below:


(a)           Executed Amendment.  Counterparts to this Amendment from the
Required Lenders, the Administrative Agent, the Company and the other Loan
Parties.


(b)           Security Agreement.  Counterparts to the Security Agreement from
the Administrative Agent, the Company and each of the other Loan Parties.


(c)           Opinions of Counsel.  Opinions of counsel for each of the Loan
Parties, in scope, form and substance satisfactory to the Administrative Agent
and the Required Lenders, and including, among other things, due authorization,
execution and delivery of the this Amendment and the Security Agreement and the
enforceability thereof.


(d)           Organization Documents, Incumbency, Resolutions, Etc.  Each of the
items listed below, which shall be originals or facsimiles (followed promptly by
originals), in form and substance satisfactory to the Administrative Agent and
the Required Lenders:


(i)           copies of the certificate or articles of incorporation,
certificate of organization, bylaws, limited liability operating agreement or
similar constitutive documents of each Loan Party certified to be true and
complete as of a recent date by the appropriate governmental authority of the
state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the date of this Amendment, unless a Senior
Officer of the Company certifies in a certificate that the constitutive
documents previously delivered to the Administrative Agent in connection with
the Credit Agreement have not been amended, supplemented or otherwise modified
and remain in full force and effect as of the date hereof;


- 6 -

--------------------------------------------------------------------------------


(ii)           incumbency certificates identifying the Senior Officers and other
Persons of the Loan Parties who are authorized to execute this Amendment and
related documents and to act on behalf of the Loan Parties in connection with
this Amendment and the Loan Documents, unless a Senior Officer of the Company
certifies in a certificate that the incumbency certificates previously delivered
to the Administrative Agent in connection with the Credit Agreement have not
been amended, supplemented or otherwise modified and remain in full force and
effect as of the date hereof;
 
(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Senior Officers of each Loan Party as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Senior Officer thereof authorized to act as a Senior Officer in
connection with this Amendment; and


(iv)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, and in good standing in its state of organization or
formation.


(e)           Uniform Commercial Code Financing Statements.  Such Uniform
Commercial Code financing statements necessary or appropriate to perfect the
security interests in the personal property collateral, as determined by the
Administrative Agent and the Required Lenders in their discretion.


(f)           Evidence of Insurance.  Copies of insurance policies or
certificates of insurance for casualty, liability, business interruption and
other insurance required by the Loan Documents, identifying the Administrative
Agent as loss payee with respect to the casualty insurance and additional
insured with respect to the liability insurance, as appropriate.


(g)           Fees and Expenses.  (a) Payment of all reasonable costs and
expenses of the Administrative Agent, BAS and the Lenders in connection with
this Amendment that are due and payable on the date hereof (including, without
limitation, the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent and BAS), (b) payment for the account of each Lender
that executes this Amendment of an amendment fee equal to twenty-five basis
points (0.25%) on the portion of the aggregate outstanding principal amount of
the Term Loan A provided by such Lender plus the Revolving Commitment of such
Lender, in each case after giving effectiveness of this Amendment and (c)
payment of all other fees and expenses required to be paid to the Administrative
Agent, JPMorgan Chase Bank, N.A., J.P. Morgan Securities, Inc. and BAS on or
before the date hereof.


4.           Representations and Warranties.  The Loan Parties hereby affirm the
following:


(a)           all action necessary to authorize the execution, delivery and
performance of this Amendment has been taken;


(b)           after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as of the date hereof (except those
which expressly relate to an earlier period); and


(c)           before and after giving effect to this Amendment, no Default or
Event of Default shall exist.



 
- 7 -

--------------------------------------------------------------------------------

 

5.           Guarantors’ Acknowledgment.  Each Guarantor hereby (a) acknowledges
and consents to all of the terms and conditions of this Amendment and
(b) reaffirms that, jointly and severally together with the other Guarantors, it
guarantees the prompt payment and performance of their obligations as provided
in the Guaranty Agreement.


6.           Full Force and Effect.  Except as modified hereby, all of the terms
and provisions of the Credit Agreement and the other Loan Documents (including
schedules and exhibits thereto) shall remain in full force and effect.


7.           Fees and Expenses.  The Company agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen, PLLC.


8.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.


9.           Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


COMPANY:
HURON CONSULTING GROUP INC.,

a Delaware corporation


By: /s/ James K. Rojas                                          
                                
Name: James K. Rojas
Title: Vice President and Chief Financial Officer


GUARANTORS:
HURON CONSULTING GROUP HOLDINGS LLC,

a Delaware limited liability company
                                               
                                                By: /s/ James K.
Rojas                                                                           
                                                Name: James K. Rojas
                                                Title: Vice President and Chief
Financial Officer

HURON CONSULTING SERVICES LLC,
a Delaware limited liability company
                                               
                                                By: /s/ James K.
Rojas                                                                           
                                                Name: James K. Rojas
                                                Title: Vice President and Chief
Financial Officer


WELLSPRING MANAGEMENT SERVICES LLC,
formerly known as SPELTZ & WEIS LLC,
a Delaware limited liability company


 By: /s/ James K.
Rojas                                                                           
 Name: James K. Rojas
 Title: Vice President and Chief Financial Officer

HURON DEMAND LLC,
a Delaware limited liability company


 By: /s/ James K.
Rojas                                                                           
 Name: James K. Rojas
 Title: Vice President and Chief Financial Officer

HURON CONSULTING GROUP INC.
EIGHTH AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
 

AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent


 By: /s/ Michael
Brashler                                                                           
 Name: Michael Brashler
 Title: Vice President


HURON CONSULTING GROUP INC.
EIGHTH AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

LENDERS:
BANK OF AMERICA, N.A., as Issuing Lender, Swingline Lender and Lender


By: /s/ David
Bacon                                                                     
 Name: David Bacon
 Title: VP

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION


By: /s/ Nathan
Margol                                                                           
 Name: Nathan Margol
 Title: Vice President

FIFTH THIRD BANK


By: /s/ Bruce
Rudolph                                                                     
 Name: Bruce Rudolph
 Title: AVP

HSBC BANK USA, NATIONAL ASSOCIATION


By: /s/ Andrew
Bicker                                                                     
 Name: Andrew Bicker
 Title: Vice President

NATIONAL CITY BANK


By: /s/ Jon R.
Hinard                                                                     
 Name: Jon R. Hinard
 Title: Senior Vice President

THE PRIVATE BANK AND TRUST COMPANY


By: /s/ James
M. Feldman                                                                     
 Name: James M. Feldman
 Title: Managing Director

RBS CITIZENS, N.A.


By: /s/ R, Michael
Newton                                                                     
 Name: R. Michael Newton
 Title: Senior Vice President

SUNTRUST BANK


By: /s/ Amanda
Parks                                                                     
 Name: Amanda Parks
 Title: SVP




HURON CONSULTING GROUP INC.
EIGHTH AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

TD BANK, N.A.


By: /s/ Deborah
Gravinese                                                                     
 Name: Deborah Gravinese
 Title: Senior Vice President

THE NORTHERN TRUST COMPANY


By: /s/ Steve
Ryan                                                                     
 Name: Steve Ryan
 Title: Senior Vice President






HURON CONSULTING GROUP INC.
EIGHTH AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

ANNEX A


LENDERS AND PRO RATA SHARES


(see attached)
 

--------------------------------------------------------------------------------





         
Annex A
                             
Lenders and Pro Rata Shares
                             
Huron Consulting Group, Inc.
                             
September 30, 2009
                                                             
Revolving Commitments
                 
Immediately Prior to Effectiveness
   
Immediately After Effectiveness
                 
of Eighth Amendment
   
of Eighth Amendment
               
Lenders
 
Revolving Commitments
   
Pro Rata Share
   
Revolving Commitments
   
Pro Rata Share
   
Outstanding Balance of Term Loan A
   
Pro Rata Share
 
Bank of America, N.A
    49,891,304.34       20.788043475 %     37,418,478.26       20.788043475 %  
  56,347,826.09       28.458498025 %
JPMorgan Chase Bank, National Association
    45,000,000.00       18.750000000 %     33,750,000.00       18.750000000 %  
  49,500,000.00       25.000000000 %
The Private Bank and Trust Company
    26,086,956.52       10.869565217 %     19,565,217.39       10.869565217 %  
  21,521,739.13       10.869565217 %
SunTrust Bank
                                    31,500,000.00       15.909090909 %
Fifth Third Bank
    40,000,000.00       16.666666667 %     30,000,000.00       16.666666667 %  
             
RBS Citizens, N.A.
    18,260,869.57       7.608695654 %     13,695,652.18       7.608695654 %    
15,065,217.39       7.608695652 %
TD Bank, N.A.
    18,260,869.57       7.608695654 %     13,695,652.18       7.608695654 %    
15,065,217.39       7.608695652 %
HSBC Bank USA, National Association
    20,000,000.00       8.333333333 %     15,000,000.00       8.333333333 %    
           
National City Bank FKA Provident Bank
    17,500,000.00       7.291666667 %     13,125,000.00       7.291666667 %    
           
Northern Trust Company
    5,000,000.00       2.083333333 %     3,750,000.00       2.083333333 %    
9,000,000.00       4.545454545 %       240,000,000.00       100.000000000 %    
180,000,000.00       100.000000000 %     198,000,000.00       100.000000000 %



 
 

--------------------------------------------------------------------------------

 

Schedule 9.6
Litigation and Contingent Liabilities


On July 3, 2007, The Official Committee (the “Committee”) of Unsecured Creditors
of Saint Vincents Catholic Medical Centers of New York d/b/a Saint Vincent
Catholic Medical Centers (“St. Vincents”), et al. filed suit against Huron
Consulting Group Inc., certain of our subsidiaries, including Speltz & Weis LLC,
and two of our former managing directors, David E. Speltz (“Speltz”) and Timothy
C. Weis (“Weis”), in the Supreme Court of the State of New York, County of New
York. On November 26, 2007, Gray & Associates, LLC (“Gray”), in its capacity as
trustee on behalf of the SVCMC Litigation Trust, was substituted as plaintiff in
the place of the Committee and on February 19, 2008, Gray filed an amended
complaint in the action. Beginning in 2004, St. Vincents retained Speltz & Weis
LLC to provide management services to St. Vincents, and its two principals,
Speltz and Weis, were made the interim chief executive officer and chief
financial officer, respectively, of St. Vincents. In May of 2005, we acquired
Speltz & Weis LLC. On July 5, 2005, St. Vincents filed for bankruptcy in the
United States Bankruptcy Court for the Southern District of New York
(“Bankruptcy Court”). On December 14, 2005, the Bankruptcy Court approved the
retention of Speltz & Weis LLC and us in various capacities, including interim
management, revenue cycle management and strategic sourcing services. The
amended complaint filed by Gray alleges, among other things, breach of fiduciary
duties, breach of the New York Not-For-Profit Corporation Law, malpractice,
breach of contract, tortious interference with contract, aiding and abetting
breaches of fiduciary duties, certain fraudulent transfers and fraudulent
conveyances, breach of the implied duty of good faith and fair dealing, fraud,
aiding and abetting fraud, negligent misrepresentation, and civil conspiracy,
and seeks at least $200 million in damages, disgorgement of fees, return of
funds or other property transferred to Speltz & Weis LLC, attorneys’ fees, and
unspecified punitive and other damages. We believe that the claims are without
merit and intend to vigorously defend ourselves in this matter. The suit is in
the pre-trial stage and no trial date has been set.


The SEC is commencing an investigation with respect to the circumstances that
led to our recent restatement. We intend to cooperate fully with the SEC in its
investigation. In addition, the following purported shareholder class action
complaints have been filed in connection with our restatement in the United
States District Court for the Northern District of Illinois: (1) a complaint in
the matter of Jason Hughes v. Huron Consulting Group Inc., Gary E. Holdren and
Gary L. Burge, filed on August 4, 2009; (2) a complaint in the matter of Dorothy
DeAngelis v. Huron Consulting Group Inc., Gary E. Holdren, Gary L. Burge, Wayne
Lipski and PricewaterhouseCoopers LLP, filed on August 5, 2009; (3) a complaint
in the matter of Noel M. Parsons v. Huron Consulting Group Inc., Gary E.
Holdren, Gary L. Burge, Wayne Lipski and PricewaterhouseCoopers LLP, filed on
August 5, 2009; (4) a complaint in the matter of Adam Liebman v. Huron
Consulting Group Inc., Gary E. Holdren, Gary L. Burge and Wayne Lipski, filed on
August 5, 2009; (5) a complaint in the matter of Gerald Tobin v. Huron
Consulting Group Inc., Gary E. Holdren, Gary L. Burge and PricewaterhouseCoopers
LLP, filed on August 7, 2009 and (6) Gary Austin v. Huron Consulting Group Inc.,
Gary E. Holdren, Gary L. Burge and Wayne Lipski, filed on August 7, 2009; and
(7) Fisher v. Huron Consulting Group Inc, Gary E. Holdren, Gary L. Burge, Wayne
Lipski and PricewaterhouseCoopers LLP, filed on September 3, 2009.  The
complaints assert claims under Section 10(b) and Section 20(a) of the Exchange
Act and Rule 10b-5 promulgated thereunder and contend that the Company and the
individual defendants issued false and misleading statements regarding the
Company’s financial results and compliance with GAAP. We intend to defend
vigorously the actions.


Also, in connection with the recent restatement, the following derivative law
suits have been filed: Curtis Peters, derivatively on behalf of Huron Consulting
Group Inc. v. Gary E. Holdren, Gary L. Burge, Wayne Lipski, George E. Massaro,
DuBose Ausley, James D. Edwards, H. Eugene Lockhart, John S. Moody, John
McCartney and PricewaterhouseCoopers LLP, filed on August 28, 2009, and Brian
Hacias, derivatively on behalf of Huron Consulting Group Inc. v. Gary E.
Holdren, Gary L. Burge, and Wayne Lipski, defendants and Huron Consulting Group
Inc., nominal defendant, filed on August 28, 2009.



--------------------------------------------------------------------------------


THE FOLLOWING ITEM IS PROVIDED FOR THE PURPOSE OF DISCLOSURE AND NOT FOR PURPOSE
OF THE EXCEPTION TO THE LITIGATION REPRESENTATION IN SECTION 9.6 OF THE CREDIT
AGREEMENT.  Additionally, at the request of the U.S. Attorney’s Office in
Northern District of Illinois we have provided copies of certain documents that
were also provided to the SEC.


In addition to the SEC investigation with respect to the circumstances that led
to our recent restatement, the Company conducted a separate inquiry, in response
to an inquiry from the SEC, into the allocation of chargeable hours. This matter
has no impact on billings to the Company’s clients, but could impact the timing
of when revenue is recognized. Based on the Company’s internal inquiry to date,
the Company has concluded that an adjustment to its historical financial
statements is not required with respect to the matter. The SEC inquiry with
respect to the allocation of chargeable hours is ongoing, and we intend to
cooperate fully with the SEC in its inquiry.



 
 
 

--------------------------------------------------------------------------------

 

Schedule 9.8
Subsidiaries and Loan Parties


Huron Consulting Group Inc. owns:


-           100% of Huron Consulting Group Holdings LLC
-           100% of Huron (UK) Limited
-           100% of Kabushiki Kaisha Huron Consulting Group a/k/a Huron
Consulting Group, Ltd.
-           100% of Huron Consulting South East Asia PTE. LTD.
-           100% of Conseilliers Huron Canada Limitee a/k/a Huron Advisors
Canada Limited
-           100% of Huron Middle East LLC
-           95% of Huron Saudi Limited




Huron Consulting Group Holdings LLC owns:


-           100% of Huron Consulting Services LLC
-           100% of Huron Demand LLC
-           100% of Wellspring Management Services LLC f/k/a Speltz & Weis LLC
-           5% of Huron Saudi Limited





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


To:           Bank of America, N.A., as Administrative Agent


Please refer to the Credit Agreement dated as of June 7, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Huron Consulting Group Inc. (the “Company”), various financial
institutions and Bank of America, N.A., as Administrative Agent.  Terms used but
not otherwise defined herein are used herein as defined in the Credit Agreement.


I.           Reports.  Enclosed herewith is a copy of the [annual
audited/quarterly] report of the Company as at _____________, ____ (the
“Computation Date”), which report fairly presents in all material respects the
financial condition and results of operations [(subject to the absence of
footnotes and to normal year-end adjustments)] of the Company as of the
Computation Date and has been prepared in accordance with GAAP consistently
applied.


II.           Financial Tests.  The Company hereby certifies and warrants to you
that the following is a true and correct computation as at the Computation Date
of the following ratios and/or financial restrictions contained in the Credit
Agreement:


A.
Section 11.12.1 – Consolidated Fixed Charge Coverage Ratio
   
1.           Consolidated EBITDAR
$________
 
2.           Consolidated Fixed Charges
$________
 
3.           Ratio of (1) to (2)
____ to 1.00
 
4.           Minimum required
September 30, 2008 through and including June 30, 2009
September 30, 2009 and each fiscal quarter thereafter
 
2.5 to 1.00
2.35 to 1.00



B.
Section 11.12.2 - Consolidated Leverage Ratio
 
1.           Consolidated Funded Debt
$________
 
2.           Consolidated EBITDA
$________
 
3.           Ratio of (1) to (2)
____ to 1.00
 
4.           Maximum allowed
September 30, 2008 through and including March 31, 2009
June 30, 2009 through and including September 30, 2010
December 31, 2010 and each fiscal quarter end thereafter
 
3.25 to 1.00
3.00 to 1.00
2.75 to 1.00






--------------------------------------------------------------------------------


B.
Section 11.12.3 - Consolidated Net Worth
 
1.           Consolidated Net Worth
$________
 
2.           Minimum allowed
$0



The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.


The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on _________, ____.


HURON CONSULTING GROUP INC.


By:                                                                           
Title:                                                                           





